Citation Nr: 1532307	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right hip disability. 

2. Entitlement to service connection for a right hip disability. 

3. Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1980 to November 1980 and May 1986 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified regarding this matter at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In order to establish jurisdiction over the issue of entitlement to service connection for a right hip disability, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

The issue of whether new and material evidence has been presented to reopen a claim of service connection for a low back disability has been raised by the record in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 



FINDINGS OF FACT

1. In an unappealed decision, dated July 2007, the RO denied a claim for service connection for a right hip disability.

2. Additional evidence received since the July 2007 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for a right hip disability.

3. The Veteran's right hip disability is proximately due to the Veteran's service-connected bilateral knee disability.   

4. The Veteran's left hip disability is proximately due to the Veteran's service-connected bilateral knee disability.   


CONCLUSIONS OF LAW

1. The July 2007 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2. Evidence received since the July 2007 rating decision is new and material to the service connection claim for a right hip disability, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. Right hip disability is secondary to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

4. Left hip disability is secondary to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material

The Veteran filed his original service connection claim for a right hip disability in November 2006.  This claim was denied in a July 2007 rating decision on the basis that there was no evidence of a diagnosed hip condition in service, medical evidence of a link between the Veteran's current condition and service, or no evidence of an association between the Veteran's right hip condition and service connected left knee condition.  The Veteran did not appeal the decision or submit additional evidence within one year, and thus the July 2007 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim for an acquired psychiatric disability regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra. 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Additional evidence received following the July 2007 rating decision includes VA treatment records noting a diagnosis of osteoarthritis of the right hip, and an October 2014 private treatment record that stated the Veteran's "gait, while wearing bilateral knee braces, demonstrates poor hip and knee flexion, flat-foot landing, decreased stride length; and significant truck lean to offweight demand of LE musculature; it appears that due to previous knee structural damage the compensations [the Veteran] has been making have only allowed the hip and back symptoms to increase and intensify."  

The Board finds that evidence has been received regarding the Veteran's service connection claim for a right hip disability that is new to the claims file and relates to an unestablished fact necessary to substantiate the claim, namely medical evidence of an association between the Veteran's right hip condition and service connected left knee condition.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In addition, certain chronic diseases, such arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran contends he is entitled to service connection for his bilateral hip disability.  Specifically, he contends in his December 2012 notice of disagreement that he believes his gait change is the cause of his hip problem and his doctor agrees, stating any gait change can cause problems with back, hips, knees, etc.  He elaborates in an August 2014 statement that he has been wearing a brace on his left knee for stability and developed a severe limp.  This limp caused pain and stiffness in both hips.  

At the outset, the Board notes that the Veteran does not contend, nor do the Veteran's service treatment records reflect, that he complained of, was treated for, or was diagnosed with any disability related to his bilateral hips during service.  

The Veteran was afforded a VA examination in January 2007.  The examiner reviewed the case file and diagnosed the Veteran with right hip arthritis.  The examiner also notes x-rays revealed no acute fracture, dislocation or soft tissue abnormality.  There was not significant joint space abnormality.  

Post-service VA outpatient treatment records beginning in August 2010 note an x-ray revealed the Veteran had degenerative changes of the hips; right greater than left.  

A September 2011 VA treatment record notes the Veteran complained of bilateral hip pain.  The Veteran wore a brace over his left knee.  Upon examination, the Veteran full range of motion in his bilateral hips and "[p]ain in the right hip with range of motion of the left hip because of bearing weight right hip."  An x-ray revealed no evidence of an acute fracture or dislocation involving the bilateral hips.  There were mild degenerative changes.  

A June 2012 VA treatment record notes an x-ray revealed the Veteran had a normal right hip.  An August 2012 VA treatment record notes a magnetic resonance imaging (MRI) revealed the Veteran had mild osteoarthritis of the bilateral hips.  

An October 2014 private treatment record notes the Veteran wore braces bilaterally for support; without, the pain was unbearable.  The Veteran noted his gait started to go away shortly thereafter.  The record notes the Veteran had abnormal gait pattern, antalgic, moderate.  The record further notes the Veteran's "gait, while wearing bilateral knee braces, demonstrates poor hip and knee flexion, flatfoot landing, decreased stride length, and significant truck lean to offweight demand of LE musculature; it appears that due to previous knee structural damage the compensations [the Veteran] has been making have only allowed the hip and back symptoms to increase and intensify."  

After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that it is as likely as not that the Veteran's bilateral hip disability was secondary to his service-connected knee disability.  

The October 2014 private treatment record concluded that the Veteran had an abnormal gait pattern and found that due to the previous knee structural damage, which has been well documented in the Veteran's medical records, the compensations the Veteran made have increased and intensified his hip symptoms.  That said there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).   Accordingly, service connection for the Veteran's right and left hip disability is warranted.  

As the Board is granting in full the benefits sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed.  












	(CONTINUED ON NEXT PAGE)
ORDER

The service connection claim for a right hip disability is reopened.

Entitlement to service connection for a right hip disability is granted. 
 
Entitlement to service connection for a left hip disability is granted. 




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


